         Case 19-36444 Document 105 Filed in TXSB on 12/12/19 Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    IN RE:                                              §
                                                        §      CHAPTER 11
    APPROACH RESOURCES INC., et al.,                    §
                                                        §      CASE NO. 19-36444 (MI)
                                                        §
                            Debtors.1                   §      (Jointly Administered)
                                                        §



                NOTICE OF AGENDA FOR HEARING SCHEDULED
         FOR DECEMBER 13, 2019 AT 1:30 PM (PREVAILING CENTRAL TIME)

        Approach Resources Inc. and its debtor affiliates, as debtors and debtors in possession

(collectively, the “Debtors”), file this agenda for matters set for hearing on December 13, 2019 at

1:30 p.m. (prevailing Central Time).

        1.       Cash Management Motion. Emergency Motion for Interim and Final Orders
                 (i) Authorizing Debtors to (a) Continue Existing Cash Management System,
                 (b) Honor Certain Related Obligations, (c) Continue Intercompany Arrangements,
                 (d) Maintain Existing Bank Accounts and Business Forms, and (e) Continue
                 Corporate Card Programs; (ii) Waiving Requirements of 11 U.S.C. § 345(b); and
                 (iii) Granting Related Relief [Dkt. No. 4].

                 Responses:

                 i.        None.

                 Related Documents:

                 i.        Interim Order: Interim Order (i) Authorizing Debtors to (a) Continue
                           Existing Cash Management System, (b) Honor Certain Related Obligations,
                           (c) Continue Intercompany Arrangements, (d) Maintain Existing Bank
                           Accounts and Business Forms, and (e) Continue Corporate Card Programs;



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Approach Resources Inc. (4817); Approach Midstream Holdings LLC (4122); Approach
Oil & Gas Inc. (7957); Approach Operating, LLC (1981); Approach Delaware, LLC (7483); Approach Services, LLC
(3806); and Approach Resources I, LP (5316). The Debtors’ mailing address is One Ridgmar Centre, 6500 West
Freeway, Suite 800, Fort Worth, Texas 76116.

DECEMBER 13, 2019 HEARING AGENDA                                                                            PAGE 1
511851.000057 22949930.4
         Case 19-36444 Document 105 Filed in TXSB on 12/12/19 Page 2 of 4



                           (ii) Waiving Requirements of 11 U.S.C. § 345(b); and (iii) Granting
                           Related Relief [Dkt. No. 25];

                 ii.       Proposed Revised Final Order: Final Order (i) Authorizing Debtors to
                           (a) Continue Existing Cash Management System, (b) Honor Certain Related
                           Obligations, (c) Continue Intercompany Arrangements, (d) Maintain
                           Existing Bank Accounts and Business Forms, and (e) Continue Corporate
                           Card Programs; (ii) Waiving Requirements of 11 U.S.C. § 345(b); and
                           (iii) Granting Related Relief [Dkt. No. 101].

                 Status: This matter is going forward.

        2.       Net Operating Loss Motion. Emergency Motion of Debtors for Interim and Final
                 Orders (I) Establishing Notification Procedures and Approving Restrictions on
                 Certain Transfers of Stock of, and Claims Against, Debtors and (II) Granting
                 Related Relief [Dkt. No. 6].

                 Responses:

                 i.        None.

                 Related Documents:

                 i.        Interim Order: Interim Order (i) Establishing Notification Procedures and
                           Approving Restrictions on Certain Transfers of Stock of, and Claims
                           Against, Debtors and (ii) Granting Related Relief [Dkt. No. 38];

                 ii.       Proposed Revised Final Order: Final Order (i) Establishing Notification
                           Procedures and Approving Restrictions on Certain Transfers of Stock of,
                           and Claims Against, the Debtors and (ii) Granting Related Relief [Dkt. No.
                           103].

                 Status: This matter is going forward.

        3.       Insurance Motion. Emergency Motion for Interim and Final Orders
                 (i) Authorizing Debtors to Continue Their Insurance Programs and Pay All
                 Obligations With Respect Thereto; (ii) Granting Relief From Automatic Stay With
                 Respect Workers Compensation Claims; (iii) Directing Financial Institutions to
                 Honor and Pay All Related Checks Presented and Fund Transfer Requests; and
                 (iv) Granting Related Relief [Dkt. No. 9].

                 Responses:

                 i.        None.




DECEMBER 13, 2019 HEARING AGENDA                                                              PAGE 2
511851.000057 22949930.4
         Case 19-36444 Document 105 Filed in TXSB on 12/12/19 Page 3 of 4



                 Related Documents:

                 i.        Interim Order: Interim Order (i) Authorizing Debtors to Continue Their
                           Insurance Programs and Pay All Obligations With Respect Thereto;
                           (ii) Granting Relief From Automatic Stay With Respect Workers
                           Compensation Claims; (iii) Directing Financial Institutions to Honor and
                           Pay All Related Checks Presented and Fund Transfer Requests; and
                           (iv) Granting Related Relief [Dkt. No. 29];

                 ii.       Proposed Revised Final Order: Final Order (i) Authorizing Debtors to
                           Continue Their Insurance Programs and Pay All Obligations With Respect
                           Thereto; (ii) Granting Relief From Automatic Stay With Respect to
                           Workers’ Compensation Claims; (iii) Directing Financial Institutions to
                           Honor and Pay All Related Checks Presented and Fund Transfer Requests;
                           and (iv) Granting Related Relief [Dkt. No. 102].

                 Status: This matter is going forward.

        4.       DIP/Cash Collateral Motion. Emergency Motion for Interim and Final Orders
                 (i) Authorizing Limited Use of Cash Collateral on an Interim Basis; (ii) Obtaining
                 Postpetition Credit Secured by Senior Liens Upon Entry of the Final Order;
                 (iii) Granting Adequate Protection; (iv) Scheduling a Final Hearing; and
                 (v) Granting Related Relief [Dkt. No. 14].

                 Responses:

                 i.        Limestone County Objection: The County Of Limestone, Texas’ Objection
                           To Debtors’ Emergency Motion Of Debtors For Entry Of Orders
                           (i) Authorizing Limited Use Of Cash Collateral On An Interim Basis;
                           (ii) Obtaining Postpetition Credit Secured By Senior Liens Upon Entry Of
                           A Final Order; (iii) Granting Adequate Protection; (iv) Scheduling A Final
                           Hearing; And (v) Granting Related Relief [Dkt. No. 84].

                              a) Objection resolved by inclusion of requested language.

                 Related Documents:

                 i.        Interim Order: Interim Order (i) Authorizing the Debtors to Use Cash
                           Collateral, (ii) Granting Adequate Protection, (iii) Modifying the Automatic
                           Stay, (iv) Scheduling a Final Hearing, and (v) Granting Related Relief [Dkt.
                           No. 32];

                 ii.       Proposed Revised Final Order: Remains subject to negotiation.

                 Status: This matter is going forward.




DECEMBER 13, 2019 HEARING AGENDA                                                                PAGE 3
511851.000057 22949930.4
         Case 19-36444 Document 105 Filed in TXSB on 12/12/19 Page 4 of 4



Dated: December 12, 2019
       Houston, Texas
                                             Respectfully submitted,

                                             THOMPSON & KNIGHT LLP

                                             By: /s/ David M. Bennett     .
                                             David M. Bennett
                                             State Bar No. 02139600
                                             Email: david.bennett@tklaw.com
                                             1722 Routh St., Suite 1500
                                             Dallas, TX 75201
                                             Telephone: (214) 969-1700
                                             Facsimile: (214) 969-1751

                                             and

                                             Demetra L. Liggins
                                             State Bar No. 24026844
                                             Email: demetra.liggins@tklaw.com
                                             Anthony F. Pirraglia
                                             State Bar No. 24103017
                                             Email: anthony.pirraglia@tklaw.com
                                             811 Main Street, Suite 2500
                                             Houston, TX 77002
                                             Telephone: (713) 654-8111
                                             Facsimile: (713) 654-1871

                                             PROPOSED COUNSEL FOR DEBTORS
                                             AND DEBTORS IN POSSESSION




                                    Certificate of Service

        I certify on December 12, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United Stated Bankruptcy Court for the Southern
District of Texas.


                                           /s/ David M. Bennett
                                           David M. Bennett




DECEMBER 13, 2019 HEARING AGENDA                                                       PAGE 4
511851.000057 22949930.4
